 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      CHRISTOPHER ROSS WESTFALL,
                                                            CASE NO. 3:19-CV-5817-RBL-DWC
11                              Petitioner,
                                                            ORDER TO SHOW CAUSE OR
12              v.                                          AMEND
13      STATE OF WASHINGTON,

14                              Respondent.

15
            The District Court has referred this action to United States Magistrate Judge David W.
16
     Christel. On September 3, 2019, Petitioner Christopher Ross Westfall, a pre-trial detainee housed
17
     at Lewis County Jail, filed a proposed federal habeas Petition pursuant to 28 U.S.C. § 2241. Dkt.
18
     1. Petitioner also filed an Application to Proceed In Forma Pauperis, which contained
19
     deficiencies. See Dkt. 1-4. On October 4, 2019, Petitioner filed a corrected Application to
20
     Proceed In Forma Pauperis. Dkt. 5, 6.
21
            The Court has reviewed the Petition. The Petition appears moot and unexhausted, and it
22
     is inappropriate for the Court to intervene in this case. Therefore, the Court directs Petitioner to
23
     file a response to this Order or an amended pleading by November 29, 2019.
24


     ORDER TO SHOW CAUSE OR AMEND - 1
 1       I.       Background

 2             In the Petition, Petitioner contends his jurisdictional and due process rights have been

 3 violated related to his pending state criminal proceedings arising from Thurston County,

 4 Washington. Dkt. 8. Petitioner requests the Court dismiss the criminal case pending against him.

 5 Id.

 6       II.      Discussion

 7             A. Moot

 8             Petitioner’s claims arise from his state criminal proceedings in Thurston County,

 9 Washington. See Dkt. 8. Petitioner is no longer in custody in Thurston County, and is being

10 detained in the Lewis County Jail. See Dkt. 6-1. A pretrial detainee is not a “person in custody

11 pursuant to the judgment of a State Court” within the meaning of § 2254(a); however, habeas

12 corpus jurisdiction arises pursuant to 28 U.S.C. § 2241(c)(3), for prisoners whose custody is “in

13 violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

14             For a federal court to have jurisdiction over a case, there must be an actual case or

15 controversy at the time the case is decided. See Preiser v. Rodriguez, 422 U.S. 475, 401 (1973)

16 (citations omitted) (“The rule in federal cases is that an actual controversy must be extant at all

17 stages of review, not merely at the time the complaint is filed.”). If a party seeking relief cannot

18 obtain the requested relief, that claim is moot and must be dismissed for lack of jurisdiction.

19 Ruvalcaba v. City of L.A., 167 F.3d 514, 521 (9th Cir. 1999).

20             Here, Petitioner challenges his physical confinement in the Thurston County Jail. Dkt. 8.

21 However, as Petitioner is no longer being detained in the Thurston County Jail, it is unclear if the

22 criminal charges from Thurston County are still pending. Thus, Petitioner must show cause why

23 this case should not be dismissed for lack of jurisdiction. See Ayala v. Presiding Judge of

24


     ORDER TO SHOW CAUSE OR AMEND - 2
 1 Superior Court of California Cty. of San Bernardino, 2014 WL 2608130, at *3 (C.D. Cal. May

 2 5, 2014), report and recommendation adopted, 2014 WL 2608125 (C.D. Cal. June 10, 2014).

 3          B. Exhaustion

 4          “[A] state prisoner must normally exhaust available state judicial remedies before a

 5 federal court will entertain his petition for habeas corpus.” Picard v. Connor, 404 U.S. 270, 275

 6 (1971). Petitioner’s claims will be considered exhausted only after “the state courts [have been

 7 afforded] a meaningful opportunity to consider allegations of legal error without interference

 8 from the federal judiciary.” Vasquez v. Hillery, 474 U.S. 254, 257 (1986). “[S]tate prisoners must

 9 give the state courts one full opportunity to resolve any constitutional issues by invoking one

10 complete round of the State’s established appellate review.” O’Sullivan v. Boerckel, 526 U.S.

11 838, 845 (1999).

12          Although there is no exhaustion requirement mandated by 28 U.S.C. § 2241(c)(3), the

13 Ninth Circuit Court of Appeals has held exhaustion is necessary as a matter of comity unless

14 special circumstances warrant federal intervention prior to a state criminal trial. Carden v.

15 Montana, 626 F.2d 82, 83-84 (9th Cir. 1980); see Younger v. Harris, 401 U.S. 37 (1971).

16 Petitioner fails to show he exhausted state court remedies by presenting federal constitutional or

17 statutory claims to the Washington State trial and appellate courts regarding the ongoing criminal

18 proceedings against him. See Dkt. 8. Petitioner has also not shown special circumstances warrant

19 federal intervention in this case. Therefore, Petitioner must show cause why this case should not

20 be dismissed for failure to exhaust state remedies.

21          C. Younger Abstention

22          Petitioner’s case may also be inappropriate in federal court under the Younger abstention

23 doctrine. Under Younger, abstention from interference with pending state judicial proceedings is

24


     ORDER TO SHOW CAUSE OR AMEND - 3
 1 appropriate when: “(1) there is ‘an ongoing state judicial proceeding’; (2) the proceeding

 2 ‘implicate[s] important state interests’; (3) there is ‘an adequate opportunity in the state

 3 proceedings to raise constitutional challenges’; and (4) the requested relief ‘seek[s] to enjoin’ or

 4 has ‘the practical effect of enjoining’ the ongoing state judicial proceeding.” Arevalo v.

 5 Hennessy, 882 F.3d 763, 765 (9th Cir. 2018) (quoting ReadyLink Healthcare, Inc. v. State Comp.

 6 Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014)). Federal courts, however, do not invoke the

 7 Younger abstention if there is a “showing of bad faith, harassment, or some other extraordinary

 8 circumstance that would make abstention inappropriate.” Middlesex County Ethics Comm’n v.

 9 Garden State Bar Ass’n, 457 U.S. 423, 435 (1982).

10          First, Petitioner is a pre-trial detainee with ongoing state proceedings. Second, as these

11 proceedings involve a criminal prosecution, they implicate important state interests. See Kelly v.

12 Robinson, 479 U.S. 36, 49, (1986); Younger, 401 U.S. at 43-44. Third, Petitioner has failed to

13 allege facts showing he has been denied an adequate opportunity to address the alleged

14 constitutional violations in the state court proceedings. Last, Petitioner raises claims that would

15 effectively enjoin the ongoing state judicial proceeding. As the Younger abstention applies to

16 Petitioner’s claims, Petitioner must show cause why this case should not be dismissed under

17 Younger.

18          D. Consolidation

19          The Court notes Petitioner has two additional lawsuits, filed pursuant to § 2241, pending

20 in this Court. See Westfall v. State of Washington, 3:19-cv-5818-RJB-TLF; Westfall v. State of

21 Washington, 3:19-cv-5819-BHS-JRC. It appears all three cases are related to his current state

22 criminal proceedings. Thus, Petitioner is directed to show why this Court should not consolidate

23 all three cases.

24


     ORDER TO SHOW CAUSE OR AMEND - 4
 1      III.      Instructions to Petitioner and the Clerk

 2             If Plaintiff intends to pursue this § 2241 habeas action, he must file response to this Order

 3 and an amended petition on the form provided by the Court. The amended petition must be

 4 legibly rewritten or retyped in its entirety, it should be an original and not a copy, it should

 5 contain the same case number, and it may not incorporate any part of the original complaint by

 6 reference. The amended petition will act as a complete substitute for the Petition, and not as a

 7 supplement.

 8             The State of Washington is not properly named as a respondent because it is not the

 9 custodian of the Thurston County Jail. See 28 U.S.C. § 2242 (proper respondent to a habeas

10 petition is the “person who has custody over” the petitioner). If Petitioner files an amended

11 petition, he must name the proper respondent.

12             If Plaintiff fails to adequately address the issues raised herein or file an amended pleading

13 on or before November 29, 2019, the undersigned will recommend dismissal of this action.

14             The Clerk is directed to provide Petitioner with the forms for filing a petition for habeas

15 corpus relief pursuant to 28 U.S.C. § 2241.

16             Dated this 30th day of October, 2019.



                                                             A
17

18
                                                             David W. Christel
19                                                           United States Magistrate Judge

20

21

22

23

24


     ORDER TO SHOW CAUSE OR AMEND - 5
